PER CURIAM.
We find substantial competent evidence supporting the deputy’s ultimate finding, on appellant’s wage-loss claim, that “the Claimant has not demonstrated an adequate work search during the time that he was out of work after reaching maximum medical improvement and being released to return to work” in August 1981. Therefore there is no error in the deputy’s denial of wage-loss benefits from May until August 1982.
Nor, considering the nature of claimant’s disability and the promising opportunity of rehabilitating employment secured for claimant by Crawford Rehabilitation Services, did the deputy err in denying claimant reassignment to another rehabilitation provider. Contrast Viking Sprinkler Co. v. Thomas, 413 So.2d 816 (Fla. 1st DCA 1982).
As the deputy’s order is sustained without regard for the admissibility of written reports of rehabilitation counselors other than he who testified, we do not reach that issue.
AFFIRMED.
ROBERT P. SMITH, BOOTH and WIG-GINTON, JJ., concur.